     Case 3:19-cv-01363-CCC-MA Document 108 Filed 09/30/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VINCENT TOLENTINO,                        :   CIVIL ACTION NO. 3:19-CV-1363
                                          :
                   Plaintiff              :   (Judge Conner)
                                          :
            v.                            :
                                          :
DR. XUE, et al.,                          :
                                          :
                   Defendants             :

                                     ORDER

      AND NOW, this 30th day of September, 2020, upon consideration of the

complaint as supplemented, the motions to dismiss of the defendants, and plaintiff’s

opposition thereto, it is hereby ORDERED that:

      1.    The motion to dismiss of defendants Xue and Cousins (Doc. 91) is
            DENIED.

      2.    The motion to dismiss of defendants Flasher and Price (Doc. 72) is
            DENIED.

      3.    The partial motion to dismiss of defendant Baldauf (Doc. 74) is
            GRANTED.

      4.    Plaintiff’s claims for Pennsylvania state-law professional negligence
            and intentional infliction of emotional distress are DISMISSED
            without prejudice.

      5.    Plaintiff is granted 21 days from the date of this order to file an
            amended complaint to cure the deficiencies identified in the court’s
            memorandum opinion. Any amended pleading filed pursuant to this
            paragraph shall be filed to the same docket number as the instant
            action, shall be entitled “Amended Complaint,” and shall be complete
            in all respects. It shall be a new pleading that stands by itself as an
            adequate complaint under the Federal Rules of Civil Procedure.
Case 3:19-cv-01363-CCC-MA Document 108 Filed 09/30/20 Page 2 of 2




6.    In the absence of a timely filed amended complaint, the above-
      captioned action shall proceed on the Eighth Amendment medical care
      claim against defendants Xue, Cousins, Flasher, Price, and Baldauf.



                              /S/ CHRISTOPHER C. CONNER
                              Christopher C. Conner
                              United States District Judge
                              Middle District of Pennsylvania
